 86DECISIONSOF NATIONALLABOR RELATIONS BOARDDe Marco Concrete Block CompanyandLocal #675,International Union of Operating Engineers. Case12-CA-6571May 25, 1976SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn January 8, 1976, Administrative Law JudgeJohn P von Rohr issued the attached SupplementalDecision in this proceeding I Thereafter, Respondentand the General Counsel filed exceptions and sup-porting briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions I of the Administrative Law Judge andto adopt his recommended Order, as modified here-inContrary to the Administrative Law Judge, wefind that the issue concerning the status of employeeJoe Lewis Hawkins as an unfair labor practice strikerwas sufficiently litigated to justify a finding that hebecame an unfair labor practice striker when he re-jected Respondent's offer of reinstatementAfter being informed by Superintendent Ambrozikon Saturday, June 8, 1974, that his discharge was theresult of his signing a union card, employee Hawkinsreceived a phone message on June 9 requesting thathe show up for work on Monday morning, June 10After arriving at 7 am, Hawkins first encounteredAmbrozik who suggested that he punch in and beginwork Hawkins declined stating that he wanted tospeakwithMrDeMarco, the brother of221 NLRB 341 (1975)2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board s established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunlessthe clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products Inc91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3 1951) We have carefullyexamined the record and find no basis for reversing his findings3The Administrative Law Judge erroneously stated that Respondent contended that the dispatcher and cleanup office clerical employee should beexcluded from the unit Respondent in fact contended that these two classificationsshould be included The Administrative Law Judge neverthelessexcluded them from the appropriate unit upon the ground that they did nothave a community of interest with the other unit employeesWe agree andshall similarly exclude them The Administrative Law Judge also inadver-tently failed to exclude temporary employees and the cleanup office girlfrom the unit description of the appropriate unitWe shall amend thatdescription so as to exclude these classificationsRespondent's president and sole shareholder, MrsKearnsAfter a brief waiting period, Mrs Kearnsappeared and engaged Hawkins in conversationKearns asked Hawkins why he was not workingsince it was decided that there was plenty of work forhim to do In response, Hawkins asked Kearns "whatwas going to happen to the rest of the guys " Kearnsreplied that there was no work available for themHawkins testified that he then left the premises anddid not return to work because "it was unfair to therest of the guys just working me "We find that Hawkins' refusal to return to work atthat juncture as a result of Respondent's earlier dis-criminatory practices transformed his status fromthat of discriminatee to unfair labor practice strikerHis decision to decline reinstatement was based onthe fact that he alone among his discriminatorily dis-charged coworkers was being allowed to return andbelieving that to be unfair, he decided to remain offthe jobWe therefore find that on June 10, as theresult of the above-described circumstances, Haw-kins became an unfair labor practice striker and assuch he is entitled to reinstatement following an un-conditional offer to return to work However, con-trary to the General Counsel, while Hawkins becamean unfair labor practice striker on June 10 as a resultof his refusal to accept Respondent's unconditionaloffer, that same offer served to terminate his status asa discriminatee Therefore, while he is entitled as anunfair labor practice striker to reinstatement, he isnot due backpay as a discriminatee because his sta-tus as such ended before he lost any paid workingtime 4AMENDED REMEDYAdd the following to the Remedy provided by theAdministrative Law Judge"Having found that as of June 10, 1974, discrimi-natee Joe Lewis Hawkins' status was converted tothat of an unfair labor practice striker, we shall orderthat the Respondent, upon application, offer Haw-kins reinstatement to his former position or, if suchposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orother rights and privileges, dismissing, if necessary,any employees hired on or after June 10, 1975, forsuch position "AMENDED CONCLUSIONS OF LAWSubstitute the following description of the appro-priate unit for that contained in the AdministrativeLaw Judge'sConclusion of Law 34SeeNational Business Forms Inc189 NLRB 964 (1971) enfd 457 F 2d737 (C A 6 1972)224 NLRB No 9 DE MARCO CONCRETE BLOCK CO87All production and maintenance employees, in-cludingmachine operators,fork-lift operators,mechanics,yardmen, handymen and/or labor-ers employed at Respondent'sPompano Beach,Florida,plant, excluding all office clerical em-ployees,dispatchers,salesmen,professional em-ployees,temporary employees,office cleanupgirl,guards and supervisors as defined in theActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby adopts as its Order the recom-mended Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, De Marco Concrete Block Company, PompanoBeach, Florida, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modifiedIAdd the following paragraph 2(e) to the Orderand renumber the present 2(e) as 2(f)"(e) Upon application, offer to Joe Lewis Hawkinsreinstatement to his former position, or, if such posi-tion no longer exists, to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges, dismissing, if necessary, anyemployee hired on or after June 10, 1975, for suchposition "2Substitute the attached notice for that of theAdministrative Law JudgeUpon application WE WILL offer to Joe LewisHawkins reinstatement to his former position or,if such position no longer exists,to a substantial-ly equivalent position,without prejudice to hisseniority or other rights and privileges, and WEWILL dismiss if necessary any employee hired onor after June 10,1975, to his former positionWE WILL,upon request,bargain with LocalNo 675,International Union of Operating En-gineers,as the exclusive bargaining representa-tive of our employees in the unit found appro-priate concerning rates of pay,wages, hours ofemployment, and other terms and conditions ofemployment If we reach an agreement WE WILLsign a contract with the above-named Unioncovering the terms of such agreement The ap-propriate unit isAll production and maintenance employees,including machine operators,fork-lift opera-tors,mechanics,yardmen, handymen and/orlaborers employed at our Pompano Beach,Florida, plant,excluding all office clerical em-ployees, dispatchers,salesmen, temporary em-ployees, cleanup office girl,professional em-ployees,guards and supervisors as defined inthe ActWE WILL NOT in anyothermanner interferewith,restrain,or coerce our employees in theexercise of their rights guaranteed them in Sec-tion 7 of the Act, as amendedDE MARCO CONCRETE BLOCK COMPANYAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their union activitiesWE WILL NOT lay off or otherwise discriminateagainst any employees because of their unionactivitesWE WILL offer Sidney Cascoe, Ellis Duhaney,Benny L Morris, Lorenzo Pink, Sam Swiney,Johnny Mack Turner, and Winston Wright im-mediate and full reinstatement to their formerpositions, or, if these jobs no longer exist, to sub-stantially equivalent positions, without prejudiceto their seniority or other rights and privileges,and make them whole for any loss of pay suf-fered as a result of the discrimination againstthemSUPPLEMENTAL DECISIONJOHN P VON ROHR On November 5, 1975, the Boardissued its Decision and Order of Remand in this proceed-ing wherein it reversed my Decision that the case be dis-missed on jurisdictional grounds and directed that a Sup-plemental Decision be issued on the merits In accordancetherewith, I proceed as followsITHE UNFAIR LABOR PRACTICESA The IssueOn June 8, 1974, Respondent, with the exception of oneemployee, laid off or terminated its entire crew of produc-tion employees, these consisting of the followingSidney CascoeLorenzo PinkEllisDuhaneySam SwineyJoe Lewis HawkinsJohnny Mack TurnerBenny L MorrisWinston WrightThe complaint alleges that the above-named employeeswere discharged for reasons proscribed by Section 8(a)(1) 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (3) of the Act It is also alleged that Respondent re-fused to recognize and bargain with the Union in violationof Section 8(a)(1) and (5) of the ActB The OrganizationalActivity, Appropriate Unit,MajorityStatusThe individual responsible for organizing Respondent'semployees was Oscar Robinson, an employee of MauleIndustrieswho worked at a Maule yard adjacent toRespondent's premises Although not a paid union organ-izer,Robinson was the shop steward for the ChargingUnion at the said Maule plantRobinson came to Respondent's plant and spoke to Ben-ny Morris at the latter's work station a few days prior toMay 31, 1974 Details of any discussion which ensued arelacking and there is no evidence that Respondent wasaware of this meeting'After the end of the workday on May 31, 1974, a Friday,all of the aforenamed alleged discrimmatees met with Rob-mson at Croft's Grocery Store, which is located approxi-mately 1 mile, or somewhat less, from Respondent's plant 2After explaining union wages and other benefits, Robinsonproffered the employees union authorization cards forsigningAccording to the credited testimony of Robinson,he explained the purpose of the card as followsSee, I told them this was the first step, first you signthese cards, apply Then the next step would be tohave an election or a vote or whatever whether youwanted the union in on the job or notI told them they were not in the union, youknow, and I gave them some literature to readIreally explained to them, you know, that no moneywould be deductedI told them they would be represented by theunion if anything would happen, you know, since theyhad signed the cardI told them that this signing of the card wouldbe an applicationfor the union to have an elec-tion on theirjob[to] represent them as a bargain-ing agentafter they had an election, and then Ialso told them that if anything would happen to thembecause they signed the card, tooEmployeesSidney Cascoe, Ellis Duhaney, Benny Morris,Lorenzo Pink,andJohnny Turner,respectively, credibly tes-tified that they signed a union card at this meeting andgave it back to Robisnon Each of these cards was receivedin evidenceSam Swiney,who cannot read or write, credi-bly testified that he placed an X at the space provided forsignature and authorized Robinson to fill out the balanceof the card for him This card was received in evidenceWinstonWright,who cannot read or write (except for hisname) credibly testified that he took an authorization cardiA principal defense of Respondent in this case is predicated upon itscontention that it was unaware of any union activity prior to the June 81974, layoff Although in this section of this Decision I set forth the facts ofthe union activity as testified to by the employees I shall decide the issue ofcompany knowledge at a later point herein2Respondent's presidentMrs Kearns, had knowledge of the location ofthisstoreand indicated that she was familiar with ithome There his wife read the card to him and filled in allthe blanks except that provided for signatureWrightthereupon signed the card (dated 6/1/74) and returned itto Robinson His card is in evidence Similarly,Joe Haw-kins,who cannot read, took his card home and his wifefilledout all blanks except that provided for signature,when he then signed 3 His card, which is dated 6/1/74, is inevidenceThe parties are in agreement, and I find, that the appro-priate unit consists of all production and maintenance em-ployees at Respondent's Pompano Beach, Florida, plant,excluding office clerical employees, temporary employees,and guards and supervisors as defined in the Act Respon-dent contends that the dispatcher and cleanup office girlshould be excluded from the unit Respondent's productsare delivered by an independent contract hauler The dis-patcher writes the tickets and coordinates block deliveriesthrough the contract hauler He works different hours thanthe production employees and has no contact with themAs to the cleanup office girl, she works only 2 hours perweek In view of the foregoing, I think it clear that thesetwo employees do not have a community of interest withthe production and maintenance employees With their ex-clusion, which I find appropriate, the record reveals thatthere were 11 employees in the appropriate unit as of June1, 1974 11 find that as of June 1, 1974, the eight employeesnoted above signed valid union authorization cards andthat as of that date the Union represented a majority of theemployees in the unitRespondent contests the validity of the cards on theground that they allegedly were represented to the employ-ees as being only for the purpose of obtaining an electionI find that Robinson did not inform the employees that thesole purpose of the card was to obtain an election Thecards are, therefore, validN L R B v Levi Strauss & Co,441 F 2d 1027 (C A D C, 1970),N L R B v Gissel PackingCo, Inc,395 U S 575 (1969)By letter to Respondent dated June 11, 1974, the Unionasserted itsmajority and requested recognition and bar-gaining This request was denied in a letter by Respondentdated June 15, 1974C The June7,1974,IncidentJoe Lewis Hawkins was Respondent's most senior andmost experienced employee, having been employed whenRespondent first started operations in Pompano Beach in1955 5Hawkins testified that around 12 noon on Friday, June7,he was called to the office of Mrs De Marco Kearns,Respondent's president and sole stockholder, by the dis-patcher, Chester Kause Alone with Mrs Kearns in theoffice,Hawkins testified that the following conversationbetween them ensued3Respondent conceded at the hearing as Hawkins testified that Hawkinsclearly indicated his intention to Join and become a member of the Union°G C Eh 45Hawkins testified that he first started working for the Company in Alabama in 1950 However whatever the background of Respondent Companyin Alabama this was not developed on this record DE MARCO CONCRETE BLOCK COShe asked me had anybody contacted me I said, "No,nobody contacted me," and she said, "Well, some-body is dipping in my business and I don't like it" andshe asked me if I knew anything about it and I said,"No, I don't know anything about it, what do youmean'?" Then she said, "Well, if you don't know any-thing about it, dust let it be and don't let this conversa-tion leave the room "She said, "I am going to close the plant downfor three weeks and you know everybody will get aletter "Mrs Kearns denied that Hawkins came to her office onJune 7 and that she had any conversation with him on thatday Hawkins impressed me as a credible witness and I donot believe that he fabricated his testimony as set forthabove This testimony was not shaken after vigorous cross-examination and I credit it 6D The Layoffof June 8, 19741The employees' testimonyAll of the employees who were terminated on June 8 andwhose testimony is related below are blacks As was evi-denced by their manner of speech, their backgrounds arefrom the Bahamas or the West IndiesIt is undisputed that the employees worked a half day onSaturday, June 8 At approximately 1 p in, Alex Ambro-zik,Respondent's plant superintendent, handed each of theemployees an envelope, bearing the name of each re-spective employee, which contained a letter and a checkThe letter to each stated as followsJune 8, 1974Effective with the end of todays work, the manufac-turing plant will be shut down for two and even possi-bly three weeks while the company finishes the newkilnIt has become too costly for us to continue opera-tions as they presently existYour check for the past week will be enclosedYou may contact the office by phone (943-1511)June 28th to verify if the plant is ready to resumemanufacturing and we will then inform you when toreport for workWe are indeed sorry to have this happen but thecompany can no longer afford to continue losing themoney we have been losing the past three monthsPlease leave your telephone number with Mr Am-brozik as to where you can be reached6 At one point during cross-examination Hawkins was queried as followsQ Joe, if I told you that Mrs Kearns had plane reservations andhad left on the plane prior to noon on that Friday what would you saythen9A I'd say you were wrongSignificantly,Mrs Kearns was in the office on the morning of June 7 and infact concededly did not leave the office until shortly after 12 noon andalthough she testified that at this time she left to go home and prepare for anearly afternoon plane trip to meet her brother in Atlanta she testified thatshe in fact did not make the trip because she received a call from herbrother that he was unable to meet her that day89There is a sharp conflict in the testimony as to what wassaid to the employees at this timeWithout at this pointpassing upon the credibility of their testimony, set forthbelow is the testimony of the individual employees con-cerning their conversations with Ambrozik when he hand-ed them their envelopesJohnny Mack Turner,a yardman employed since Janu-ary 1973, who serviced the machinery and also acted asforklift operator, testified that he was the first to leave thatday About 12 30 p in he went up to Ambrozik to say thathe had finished his work Ambrozik at this point handedhim an envelope and stated, "You are fired because youjoined the union " He added that Turner should not openthe letter until he got home Turner thereupon departedSidney Cascoewas employed by Respondent since De-cember 1973 Cascoe testified that on the morning of June8 he was working upstairs assisting in construction workinvolving the erecting of columns Cascoe testified that hecame down about the 1 p in quitting time and was walkingaway from the plant when Ambrozik called to him to re-turn Benny Morris, who also was about to leave, came uptoAmbrozrk about the same time he did According toCascoe, Ambrozik at this point stated that he had a letterfor him and handed him an envelope Cascoe asked, "Forwhat9" whereupon Ambrozik stated, "I understand thatyou guys joined the union and Mrs Kearns no want aunion here and you are fired " Continuing, Cascoe testifiedthat at this point Benny Morris spoke up and asked "whyhe was firing a man like that " According to Cascoe, Am-brozik thereupon turned to Morris and said, "I got a letterfor you, too " Cascoe said that he merely stated to Ambro-zik "thank you," took his letter, and left the premisesBenny Morrisworked for Respondent for approximately15 years and was second in seniority only to HawkinsMorris' testimony concerning his termination on June 8was substantially corroborative of Cascoe's On the morn-ing in question, Morris was performing sandblasting up-stairsAt quitting time he came downstairs and came upnext to Cascoe as Ambrozik was about to hand Cascoe hisletterMorris testified that at this point Cascoe asked whatthe letter was for According to Morris, Ambrozik stated"that he [Cascoe] was fired because he joined the union orsigned the union card, one or the other " Morris then spokeup, he said, and asked why he "fired the man like that "Ambrozik thereupon turned to him [Morris] and stated, "Ihave one for you, too " He then handed Morris his letterMorris testified that he returned to Respondent's plantabout 3 weeks later because he had heard that the plantwas operating On this occasion he encountered Ambroziknear the office and asked if there was any work availablefor him According to Morris, Ambrozik responded by tell-ing him "that I was fired ever since I received my letterbecause I joined the union "Ellis Duhaneywas employed with Respondent since Au-gust 1971Duhaney, who had been sandblasting upstairs,testified that he came down at the 1 p in quitting time, thathe first went to the restroom to wash his hands, that hepunched out, and that Ambrozik came up to him andhanded him an envelope According to Duhaney, he askedAmbrozik what it was about, whereupon Ambrozik re-plied, "We understand that you guys joined the union and 90DECISIONSOF NATIONALLABOR RELATIONS BOARDthe boss-lady fire you all " He also told him not to open theletter until he reached homeLorenzo Pinkwas a Respondent employee since Novem-ber 1973 Pink was also engaged in sanablastmg upstairson June 8 Pink testified that Ambrozik handed him a letterwhen he punched out about 1 p in According to Pink,when he asked what the letter was for, Ambrozik re-sponded that he was being fired because he joined theUnion Pink further testified that he called the plant about3 weeks later He said at this time Mrs De Marco also toldhim he was fired because he joined the UnionSam Swineywas employed by the Company for approxi-mately 2 years Swiney testified that he was working out-side in the block yard on the day in question when Ambro-zikhanded him the envelope According to Swiney,Ambrozik at this point told him he was fired because hejoined the Union Swiney said that Ambrozik also told himnot to open the envelope, but that he told Ambrozik thathe would do so anyway because he did not want to comeback from Fort Lauderdale to Pompano Beach to cash thecheckWinstonWrightworked at cubing blocks since he wasfirst employed by Respondent in April1973He was en-gaged in sandblasting with Hawkins on June 8 when Am-brozik told them to quit about 1 p in Wright testified thatafter he punched his timecard Ambrozik came up to himwhile he was alone between two machines and handed hima letterWhen he asked what the letter was for, Ambrozikresponded, "When you go home, read this letter " He thenwent to the restroom, washed his hands, came outside, andopened the envelope He noted it contained a letter and acheck He then ran to catch up with other employees withwhom he rode who were ahead of him and they left in acarWright cannot readWhen he arrived at home his wiferead the letter to himPursuant to the statement in the letter that the plantwould be shut down for 2 or 3 weeks, Wright testified thathe returned to the plant 3 weeks later and spoke to Ambro-zikAmbrozik, he said, told him to check back in 3 weeks'timeWright returned 3 weeks later, this time in a car driv-en by Ellis Duhaney While Duhaney remained in this car,Wright got out and spoke to Ambrozik, who was on thepremises 8 Wright testified that at this time Ambrozik stat-ed to him as follows "Winston, look, I tell you this, I nevertell you from the first day, but I told all the rest of the guysthatMiss Kearn understand that you all join the union andthat, Saturday, when you all got that letter, you are firedand no need check back again "JoeLewisHawkins,aspreviouslynoted,wasRespondent's most senior employee Hawkins testified thatafterAmbrozik announced that it was quitting time onJune 9, he (Ambrozik) handed him a letter and told himnot to open it until he got home According to Hawkins,Ambrozik at this time further stated that he understood theemployees had signed a union card, and if you had signedyou were fired7Swiney resides in Fort Lauderdale His testimony reflects that for somereason he would have difficulty in cashing the check in Fort Lauderdale8Wright testified that Duhaney was not close enough to overhear hisconversation with Ambrozik2 The testimony of Respondent'switnessesHaving set forth the testimony of employee witnessesconcerning the events and statements made to them at thetime of their layoff on June 8,I set forth below the versionsof Respondent witnesses concerning the same subjectsAmbrozik testified that late in the morning of Friday,June 7,Mrs Kearns called him into the office to tell himthat she could not carry on because of business conditionsand that she would "write letters concerning this layoff forall people " The letters were typed up by a clerical duringthe afternoon and were given to him at the end of the dayAmbrozik testified that he took the letters home in his carand returned with them the next morning,June 8 He testi-fied also that,although he did not read any of the letters,he was aware of their content and also that a check wasenclosedAccording to Ambrozik,about 12 30 p in he procuredthe letters from his car and summoned the employees tocome to him He testified that they all assembled in agroup at the side of a machine At this point he testified asfollowsQ Were all of the men in the group9A All of the men were in the groupQ Were there any outside,spread around, any-where9A Not that I noticed,no They were all there in-cluding Willard, the maintenance manQ Did you hand each letter to each man person-allyA Personally I called his name and gave him hisletter in his handQ What did you say,if anything,at this time9A I didn't say anything I just passed out the let-ters But what I did notice was that some of the peoplewere opening their letters and I know that some ofthem can't read or write,so they were going back andforth to each other, you know,and at that time I no-ticed that this was going on so I said,"Now, if youwant, take these letters home with you and read themat your leisure "Q Did they say anything to you9A Only one man said something to me and thatwas Benny Morris He opened his letter and he said tome, "Why me7" He says, "There'senough workaround here for us " I had no answer for him, so I justshrugged my shoulders and walked away I felt theletter was self-explanatoryQ Did you say anything else9A No, sirQ Did they say anything else9A No, sirQ Then what happened"A Then they all punched out and went homeWillard Farley, employed by the Company for 18 yearsispresently Respondent'smechanic He acted as plant su-perintendent for the 2 years preceding Ambrozik'sbeinghired for this position Farley testified that he was presentwhen Ambrozik handed out the letters He testified that allthe employees were grouped near a machine at this time, DE MARCO CONCRETE BLOCK COthat one asked "what's this" and another "why me" towhich Ambrozik replied, "Well, the best thing to do is justtake it home and read it or open it up and read it "Insofar as the testimony of Mrs Kearns is concerned,her testimony concerning the preparation of the letters andher conversation with Ambrozik on June 7 was substantial-ly the same as that of Ambrozik Additionally, however,Mrs Kearns testified that the first time she became awareof any union activity was either on June 14 or 15 when shereceived the Union's letter of June 11, 1974, requesting rec-ognition and bargainingI turn now to a resolution of the disputed testimony con-cerning the layoff as it occurred on June 8 It hardly needbe said that primarily at issue is whether the employees,with one exception, were at this time informed that theywere being terminated because they joined the Union 9Upon the entire record in this case, and from my observa-tion of the witnesses, I credit the testimony of the employ-ees that they were so informed by Ambrozik 10 Except forthe reservation hereinafter made as to Pink and some addi-tional comment as to Swiney, these employee witnesses,individually and collectively, impressed me as being truth-ful I do not believe their testimony as to what Ambroziktold them at this time was contrived or fabricated The factthat some of them were illiterate and that most spoke withan island dialect does not give me cause to doubt theirbasic veracity To be sure, there were some minor variancesin the testimony and the testimony was not always given asbest it should Thus, with regard to the latter, I am notunmindful that on direct examination Hawk ms testifiedonly that he was told by Ambrozik, when handed his enve-lope, that he should not open it until he reached home andthat it was not until cross-examination that he relatedAmbrozik's also stating that he understood the employeeshad signed a union card and that they were being dis-charged for this reason The foregoing notwithstanding, Iam persuaded that Hawkins' omission on direct was anoversight and that his testimony on cross-examination wasnot a fabricated afterthought Indeed, it was corroboratedby the other employees who testified that Ambrozik toldthem substantially the same thing Respondent points tothe testimony of Ambrozik and Farley to the effect that theemployees were all assembled in a group when he gavethem their envelopes, which is contrary to the testimony ofthe employees who testified that they were spoken to mdi-9 The exception was Winston Wright who however testified that he wasso informed by Ambrozik 3 weeks later Insofar as Benny Morris is concerned he testified of being present when Ambrozik informed Cascoe thathe was fired for having Joined the Union and that when he entered into thediscussion and let this be known to Ambrozik Ambrozik stated that he hada letter for him, too' Under the entire context of this discussion as setforth in more detail previously hereto it may be reasonably concluded thatMorris was informed that he was being terminated for the same reasongiven to Cascoe namely because he joined the union10 1 have heretofore quoted Ambrozik s testimony in its entirety concerning his version of what transpired when he handed out the letters on June 8Inasmuch as he testified that nothing further was said during this conversa-tion other than he related, I have considered this testimony as being a denialof the employees testimony in every respect that it differed from his andhave made my credibility resolutions accordingly However in view of thefact that Ambrozik was present when the employees testified it is not with-out significance that he had nothing to say about the topic of the Union towhich they so pointedly referred91vidually 11Ambrozik also testified, however, that uponhanding the employees their envelopes, "they all punchedout and went home " This is not borne out by the time-cards, for the timecards reflect that Cascoe punched out at12 20,12 Turner at 12 38, Morris at 1 05, Hawkins at 1 09,and Wright, Duhaney, and Swineyat 1 10 13Now as to Pink It will be recalled that he testified tohaving called the plant about 3 weeks after June 8 and thatat this time Mrs De Marco told him he was fired becausehe joined the Union Pink's testimony on this point wassomewhat confusing, for on direct examination he testifiedthat when he called in "I said I wanted to talk to Mrs DeMarco " He thereupon testified that when "somebody an-swered the telephonehe said Lorenzo, you are fired,you joined the union " On cross-examination, however, hetestified thatMrs De Marco answered the telephone andthat she made the statement in question In view of thisconfusing testimony (and, in my opinion, the unlikelihoodthatMrs De Marco would so state), I do not accept or inany way rely on Pink's testimony concerning this conversa-tion 14Iam also bound to comment on the testimony of SamSwineyOn cross-examination, Swiney readily concededthat he had memory problems and that he could not re-member everything that happened or all that was saidHowever, when asked about his discharge conversation, Ithink it noteworthy that Swiney testified, "I rememberthatAnybody tell me if I'm fired I remember that I re-member that, but reading them letters, I forgot about them,but I remember that If I died tomorrow and anybody tellme that, he say you fired, Sam, I remember that, and that'sall " Swiney, notwithstanding his memory difficulties, im-pressed me as being basically an honest witness I credit histestimony concerning his conversation with Ambrozik onJune 8Aside from the demeanor of the witnesses and the sub-stantially corroborative nature of their testimony, I havealso taken into account the element of the plausibility oftheir testimony Obviously, there wassome reason for thetermination of these employees on June 8 Respondent as-serts that this action was taken for solely economic rea-sons If this defense were to be substantiated by the evi-dence, surely the plausibility of the employees' testimonywould be open to question This, however, does not proveto be the case, for it is my view that Respondent's defensedoes not stand up under scrutiny and must therefore berejectedA discussion of this evidence and my reasons forso finding are discussed in a later part of this DecisionCorrectly pointing out that there is no direct evidence ofcompany knowledge of the union activity, Respondent as-Except for Cascoe and Morris, who were together at the time1zCascoe testified that another employee punched out for him that dayPink s card was not produced13Moreover notonlywere the conversations between Ambrozik and theindividual employees very brief but I think Benny Morris put it quite honestlywhen upon being questioned on cross examination as to just wherethe conversation with Ambrozik was held he answered, "Yeah but I waspaying attention to what he was saying I wasn't paying attention to whereIwas at14The courts have long recognized that a witness testimony may be believed in part notwithstanding that it is not accepted in its entiretyN L R BvUniversal Camera Corp,179 F 2d 749 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDserts this as a further defense and urges that the complaintbe dismissed on this ground However, as found above,Ambrozik's statements to the employees on June 8 are tan-tamount to an admission to them that Respondent hadbecome aware of their union activity Not only were thesestatements sufficient to establish the General Counsel'scase of company knowledge, but they are also sufficient toestablish that he has made outa prima faciecase of dis-criminationE Events Subsequent to June 81The dispute concerning the return to the plant ofHawkins and MorrisPreliminarily, it is to be noted that Mrs Kearns has abrother, Joseph De Marco, who resides in Atlanta, Geor-giaThe record reflects that on occasion Mr De Marcolends an advisory hand to Mrs Kearns in running the busi-ness and that from time to time he appears at Respondent'splant and is known to the employees 15Mrs Kearns testified that she had a plane reservation toAtlanta where she had arranged to meet with her brotherconcerning business problems on Friday, June 7 However,she received a telephone call from him in the early af-ternoon on that date stating that he would be out of townbut that he would see her Saturday or Sunday She there-fore did not make the trip Mr De Marco flew to PompanoBeach late Saturday night According to Mrs Kearns, hewent to the plant without her on Sunday morning where hemet with Ambrozik "and went over all the problems thatwere involved " Testifying about this discussion, Ambroziksaid that he and Mr De Marco discussed the installationof new automated equipment at the plant as well as someconstruction that was then taking place He further testi-fied that at this time he recommended to De Marco thatthey recall "people like Benny Morris and Joe Hawkinswho had a lot of experience in the plant [and who] wouldbe very helpful in building up this new equipment " Am-brozik stated that De Marco agreed with him and askedhim to contact these employees and ask them to come towork He testified that he thereupon made several tele-phone calls to the homes of Morris and Hawkins, that hecould not reach either of them, but that he left messages ineach case for them to come to work the following morningHawkins acknowledged that on Sunday he received amessage from his wife to the effect that "Mr Ambrozikcalled and told me to report to work on Monday " Hetestified that he went to the plant alone about 7 a in onMonday, June 10 He first saw Ambrozik who told him hecould go to work He declined to do so, stating that hewished to speak to Mr De Marco After waiting aroundfor awhile, Mrs Kearns appeared and talked to him Ac-cording to Hawkins, Mrs Kearns asked him why he wasn't15With reference to Mr De Marco, Hawkins testified,When he comethere hegive me orderson what to do and what not to doWhen Ambrozikwas askedifMr De Marco held any position with the Company, he responded that he did not know However Ambrozik did say,My ordersalwayscamefrom Mrs Kearns Any discussion I had with Joe De Marcowere always about the equipment,the automation,because he was morefamiliar with it than I was 'working She then stated that she had talked it over withher brother, that they were putting in new equipment, andthat they had plenty of work for him to do He said that hethereupon asked her, "What was going to happen to therest of the guys," to which she replied that she did not haveany work for them to do Hawkins testified that after thishe left the premises and did not return to work because "itwas unfair to the rest of the guys just working me "Morris testified that he did not receive any message onSunday asking him to report to work the next day and thathe did not come to the plant on Monday As related earli-er,Morris testified that following the termination on June8 he did not return to the plant until approximately 3weeks later, his return at this time occasioned by his havingheard that the plant was operatingConcerning all the foregoing, Ambrozik testified that onMonday morning he observed that Morris had come to thepremises and was standing outside his car He said that hewalked over and asked Morris to punch in and go to work,but that Morris responded only that he would wait Am-brozik further testified that about 20 minutes later he ob-served Hawkins' car parked next to Morris' and that thetwo were standing together At this point he walked overand said, "Fellas, punch in and let's go to work " This timeHawkins responded that he would wait, so he went back tothe plant According to Ambrozik, it was a short while laterthat he noticed Hawkins talking with Mrs Kearns outsidethe office while Morris remained at his car He did notoverhear the conversation between Hawkins and MrsKearns, but when it was over, he said, Hawkins and Morrisgot in their cars and departedMrs Kearns testified that she came to the plant about 8o'clock Monday morning and abserved Hawkins and Mor-ris standing in front of their cars She called to Hawkins,she testified, and they met at a point halfway between theoffice and their carsMorris stood about 30 feet away butwas not part of the conversation which ensued AccordingtoMrs Kearns, she asked Hawkins why he was not work-ing whereupon Hawkins asked if the other men would notbe going to work She replied no He thereupon com-plained that other people had been brought in over him,thatbecause of his seniority he should have hadAmbrozik's job as plant superintendent,16 and that he didnot think his pay was what it should be Mrs Kearns saidshe responded that he could not hold Ambrozik's job be-cause he could not read or write and reminded him thatshe had previously proposed that he go to night school Shefinally asked him again if he was going to work, but heresponded no According to Mrs Kearns, she asked "doesthis go for Benny Morris," to which Hawkins responded,"I don't know what Benny intends to do " She said thatHawkins then got in his car and left, Morris following be-hind himFarley testified that on the morning in question, "I wasworking on the lift truck and I saw Benny Morris and JoeHawkins standing up there in front of the office " He saidhe did not observe anything furtherUpon the entire record and upon consideration of all thecircumstances, I am persuaded and conclude that Morris16Ambrozik was broughtin asplant superintendent on January 18 1974 DE MARCO CONCRETE BLOCK COwas not present on the morning of June 10 Both Hawkinsand Morris impressed me as being truthful and convincingwhen testifying to this fact If one of them conceded beingpresent at this time, it is difficult to perceive why the otherwould not also if indeed such were the case While Haw-kins' testimony on direct examination concerning thisevent was relatively brief, on cross-examination he readilyrecalled the substantially longer conversation which he hadwith Mrs Kearns at this time, concerning which she testi-fied after he left the stand, yet he steadfastly denied thepresence of Morris Similarly, the testimony of Morris wasnot shaken under extensive cross-examination Indeed, atthis point Morris recalled that upon his return to the plant3 weeks later he was able to see the lift truck being operat-ed (by someone unknown to him) and that he heard noiseof machinery which indicated that the plant was operatingThis testimony indeed is quite plausible, for the fact is, aswill be later noted, that Respondent in fact continued oper-ations after the June 8 layoffMoreover, neither did Am-brozik specifically deny the damaging testimony of Morrisconcerning his being told by him (Ambrozik) on this occa-sion that he was fired from the time he received the letterbecause he joined the Union Thus, when queried as toevents subsequent to June 10, Ambrozik testified only asfollowsQ After that time, when is the next contact [exceptforMorris and Hawkins] you had with any of the em-ployees who were laid off?A Well, maybe a week and a half I'm not sureAbout a week and a half, maybe two weeks later, EllisDuhaney drove in and he had someone with him I amnot sure whether it was Winston Wright or Cascoe orone of those men, because they always rode togetheranyhow and Ellis got out of the car and came to meand asked me if there was work for him to do and Itold him, "No Not at this time because we are underconstructionWe are not operating at this time "Q All right Did you see Duhaney, then, at subse-quent times after this9A Yes, several times He would stop by from timeto time and he always had at least someone with himLike I said, I am not sure which one it was, but Ellisalways drove the car, so Ellis was always the one thatcame to meQ Did you have any conversation with any of theother employees who were laid off on that Saturday?A Well, I had a couple of phone calls, but not froma man that was laid offIn any event, even assuming the above testimony to be adenial of Morris' testimony concerning his return to theplant 3 weeks later, as well as a denial of Morris' testimonyconcerning the conversation which ensued at that time, Istillwould credit Morris on the point 1717Ambrozik did, however, testify concerning a later visit to the plant byJames Atchley, a union business agent in October at which time he wasaccompanied by several other employeesisAgain this testimony was spontaneously brought out while undercross-examination932 The efforts of other employees to determine theiremployment statusOther employees also testified that they came to theplant after June 8 to see about their job status To put thisaspect of the case in proper context, I would first refer tothe previously related testimony of Winston Wright, name-ly, that he credibly testified as to having returned to theplant on two occasions within the first 6 weeks after hislayoff and that on the second occasion he was told byAmbrozik that he was fired from the time he received theletter because he had joined the Union and there was noneed for him to check back againEllisDuhaney testified that he called the plant on Mon-day, June 10, and spoke to Mrs Kearns Before relatingthis conversation he testified, quite spontaneously, that hisreason for calling her at this time was as followsWell, I call her over the telephone I want to find outreally if I really get fired, what Alex told me, the letterstated I must report back, the plant was closing forthree weeksSo I figure that's two different story(Em-phasis supplied)Concerning the conversation, Duhaney credibly testifiedthat he asked Mrs Kearns if he still had his job, but that"she told me the plant will be down for a couple of weeksand I must still check " As Ambrozik conceded in the testi-mony previously cited, Duhaney returned to the plant anumber of times subsequent to talking with Mrs Kearns,but was always told by Ambrozik that there was no job forhim Additionally, on cross-examination Duhaney testifiedthat he observed the plant producing block not only on theoccasions of his return to the plant, but almost daily there-afterThis, he explained, was occasioned by the fact thatafter his termination by Respondent he obtained a job atAtlantic SteelHe testified without contradiction that thisplant is in close proximity to Respondent's facility and thisenabled him to see that the Respondent plant was operat-ingConcerning these observations Duhaney testified asfollows 18Q Well, do you know whether the block plant wasproducing any block?A Yeah, it was producing blockQ Oh, it was?A Yeah, it wasQ How do you know that9A I saw Alex setting up material, I saw the cementtruck dumping cement, I saw the rock truck bring inrock, I saw the block truck tooking block outsideQ But you don't know if the block truck was tak-ing blocks out of inventory or whether those blockshad been produced?A Yeah, it was running, it was runningQ How do you know that9A I worked there three years I know when theplant running or when it didn't runQ But all you told me so far is that you saw acement truck- 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDA (Interposing) YeahQ And you saw a rock truck9A YeahQ And you saw a block truck, and you saw Alexaround the plant, but you haven't told me that yousaw any blocks being producedA I saw him doing myjob every day, if that's whatyou meanQ Who9A Alex, the boss-man was doing myjob, and I sawthe block machine running The one that they put uplast year was running, not the new one We got twonew machines, one finished, and one unfinishedJohnny Mack Turner testified that he returned to theplant 2 weeks after the June 8 layoff Not finding MrsKearns or Ambrozik present, he spoke to Chester Kause,the dispatcher, and asked when the employees would bereturning to work Kause stated that he did not know butthat he should check again with him Turner testified with-out contradiction that he called in every Monday for thenext 13 or 14 weeks, but that, although he would ask tospeak with Ambrozik or Mrs Kearns, he was never able tospeak to anyone but the dispatcherSidney Cascoe testified that he called the plant on a Fri-day about 3 weeks after the layoff and asked Ambrozik ifhe could return to work the following Monday Accordingto Cascoe's testimony, which I credit, Ambrozik respondedthat he was fired and that there was no job for him He didnot call againFinally, about the middle of October, four or five of theterminated employees went to the plant with Union Repre-sentative James Atchley Atchley spoke to Ambrozik andasked why the men were not working inasmuch as theplantwas running Ambrozik went inside to see MrsKearns As Ambrozik testified, Mrs Kearns advised himthathe should tell Atchley that he should contactRespondent's attorney for any further discussion Ambro-zik thereupon conveyed this message to Atchley, tellinghim also that he and the men should leave the premises IF Respondent's Economic Defense, The Continuance ofOperations After June 8, 1974In considering the evidence discussed below, it is rele-vant to first note that this is not a case involving a plantclosure or complete cessation of operationsWhile un-doubtedly at some point and for some periods there was acurtailment in production activities, the record reveals thatnot only did Respondent continue to sell concrete block toits customers subsequent to the June 8, 1974, layoff, butthat it also continued to manufacture them In addition, itis noteworthy also that following the June 8 layoff Respon-dent purchased block for resale from another companywhich is in the same manufacturing business as Respon-dent This company, Meekins Incorporated, is owned byMrs Kearns' husbandAs previously related, Mrs Kearns testified that she hadarranged to meet with her brother in Atlanta on the lateafternoon or evening of Friday, June 7 This was not alast-minute arrangement, for she testified that she hadcalledMr De Marco earlier in the week to make the ap-pointment Concerning the purpose of this meeting, MrsKearns testified "We had been losing money for sometime I had called my brother in regard to my problemsbecause he's well familiar with the operation that I haveWe arranged to meet in Atlanta on Friday " Mrs Kearnsfurther testified that she compiled some figures in prepara-tion for the meeting She began working on these figures athome on Thursday evening and completed work on themin the office on Friday morning It was upon completingthese figures,Mrs Kearns testified, that she made the deci-sion to lay off the employees At the hearing she gave tworeasons for this decision One was because the Companywas operating at a loss, the other that business was declin-ing Elaborating further, she testified, "Business was drop-ping, decreasing, sales were decreasing, the constructionbusiness was falling off "It appears that the figures compiled by Mrs Kearns inpreparation for meeting with her brother related only tothe cost to manufacture and deliver, and the selling price, acomparison of which would reflect a profit or loss Theactual worksheets, or whatever original documents, reflect-ing the compilations of Mrs Kearns on the Thursday eve-ning and Friday morning in question were not producedAccording to Mrs Kearns, however, the figures reflectingthese compilations were exactly reproduced on Respon-dent Exhibit 3, which is in evidence This exhibit, which isset forth in its entirety immediately below, was prepared inconnection with this proceeding and the data containedthereinwas brought up to date through the year 1974November 1973Dollar Volume120,312.10December 1973Production- 319891Cost to Mfg.andSold 8" Equivalent- 253,884Deliver$0.2405SellingPrice$0.30 Each94,561.68January 1974Production- 326,956Cost to Mfg. andSold 8" Equivalent- 305,786Deliver$0.3172Selling Price$0.30 Each115,059.7019Atchley andthe employeeshad appearedin two cars inside the gate DE MARCO CONCRETE BLOCK COFebruary 1974Production-285090Cost to Mfg. andDeliver$0.3293March 1974Production-109,968Cost to Mfg. andDeliver$0.3472April 1974Production-185,484Cost to Mfg. andDeliver$0.3054May 1974Production-266,532Cost to Mfg. andDeliver $0.2776June 1974Production-74,709Cost to Mfg. andDeliver$0.5868July 1974Production - 31,020Cost to Mfg. andDeliverAugust 1974Production-134,401Cost to Mfg. andDeliverSold 8"Equivalent-212,834Selling Price 0.28 EachSold 8" Equivalent-191.483Selling Price$0.27 EachSold 8" Equivalent- 177,983Selling Price$0.26 EachSold 8"Equivalent- 260,775Selling Price$0.26 EachSold 8" Equivalent-138,125Selling Price$0.25 EachSold 8" Equivalent - ResaleSelling Price$0.25 EachSold 8" Equivalent-ResaleSelling Price$0.23 EachSeptember 1974Production-108,630October 1974Production-95,228November 1974December 1974Sales November1973 thru October 1974, $995,367.58Respondent also introduced a summary of its monthlyNovember 1973December 1973January 1974February 1974March 1974April 1974May 1974June 1974July 1974$120,312.1094,561.68115,059.7088,997.9377,075.2869,274.9596,733.9378,681.2170,749.7488,997.9377,075.2869,274.9569,274.9578,681.2170,749.7464,608.7856,225.5763,086.7127,611.2222,707.2195sales covering the period reflected below 20 These were asfollowsAugust 1974September 1974October 1974November 1974December 1974January 1975February 1975March 197564,608.7856,225.5763,086.7127,611.2222,707.2123,931.8932,418.2119.687.6320Resp Exh 4 96DECISIONSOF NATIONALLABOR RELATIONS BOARDI shall reserve for later discussion a consideration of theabove data insofar as it relates to Respondent's defenseHowever, insofar as Table II is concerned, this data indis-putably reflects that Respondent continued to produce itsproducts in the months following the June 8 layoff 21 Ideem it therefore relevant to first note, to the extent re-vealed in the record, the means and circumstances wherebythis was accomplishedPreliminarily, it is noted that Respondent utilized twomachines in the production of concrete block, one desig-nated as a V 312 machine, the other a V 3R machine It isundisputed that since November 1973 the V 312 machinewas not operating properly and was in need of extensiverepair or replacementMrs Kearns testified that this en-tailed not only "putting in a new system of manufacturingwhereby we would get maximum efficiency out of thisequipment," but it also involved construction work onRespondent's plant facility The construction work on themain building began in November 1973, and was continu-ing at the time of the layoff An outside contractor, GeorgeE Weed, performed some of the construction until he waslet go in or about March 1974, after which some construc-tion continued with the use of Respondent's own employ-eesAs to the work performed with respect to the V 312machine, the testimony is confusingMrs Kearns testifiedthat work on the frame of this machine was being per-formed by two engineers who were employees of the Go-Go Corp, Incorporated, that the frame was completed atthe time of the June 8 layoff, and that the engineers hadleft by that time 22 However, I find rather puzzling the tes-timony of Mrs Kearns and Ambrozik to the effect that twopart-time employees were hired just prior to the June 8layoff to assist theengineersThus, Ambrozik testified,"We had engineers from Gold [sic] Corporation and theyinsisted that they need some help, so we hired these parttimers for this prime purpose This, by the way, is whatspurred me to ask for Bennie and Morris because I feltthey would be much better in that field than these parttimers that I had "In any event, both Mrs Kearns and Ambrozik testifiedthatRespondent did not hire any new employees as re-placements for the employees who were laid off on June 8In this connection, the record reflects that the only employ-ees not laid off on June 8 were Willard Farley, the mainte-nanceman, Plant Superintendent Ambrozik, and oneFrank Levers, concerning whom more need be said Leverswas a relatively new employee, having been hired about 3weeks prior to June 8 According to the testimony of MrsKearns and Ambrozik, the purpose for hiring Levers at thistime was to train him as a replacement for Johnny MackTurner who they asserted was an unsatisfactory employeeIn essence these witnesses further testified that inasmuchas the June 8 layoff coincided with the time they had inmind to lay off Turner, it was at this time decided to keepLevers on as a replacement for Turner2iMrsKearns testified thatRespondent produced approximately150,000 blocks after the layoff22Mrs Kearns further testifiedThey [theyineers] were to come backwhen we were ready to start the machine bu ,,ve have never been able tocomplete it It is just exactly the way it was in June Nothing further hasbeen done'Returning to Respondent's post-layoff production activi-ties, the record is not entirely clear as to just how, when,and by whom this work was performed No payroll recordor other data were introduced to reflect the duration orfrequency of the operations, the number and identity of theemployees who were engaged in this work or the amount oftime they were so engaged However, exclusive of Ambro-zik, Farley, and Levers, who admittedly were so engaged,Mrs Kearns testified that after the layoff Respondent peri-odically hired temporary and/or part-time employees towork at the plant Some of these were procured under awork release program operated by the State of Floridawhereby trustee prisoners were released to work as outsideemployees on a part-time basis 23 Other part-tune or tem-porary employees were hired directly from customary out-side sources Ambrozik conceded that the work performedby these employees, although of an unskilled or semiskillednature, was directly related to production 24G ConclusionsStartingwithRespondent's economic defense,MrsKearns cited a decrease in business as one reason for de-ciding to lay off the employees on June 8 Table II, setforth in the preceding section, was submitted by Respon-dent in support of this testimony However, insofar as thetimingof the layoff is concerned, it seems to me that thesestatistics show just the opposite to be true Thus, whileRespondent's monthly sales are shown to have been declin-ing in the months of February, March, and April, 1974, thefigures reflect that Respondent's sales for the month ofMay 1974 took a decided step upward In fact the sales forthismonth were second only to those of January 1974, andwere higher than those shown for December 1973 More-over, in assessing the significance of the data shown inTable II, it must be borne in mind that the latest dataavailable to Mrs Kearns at the time of the layoff was thatfor the month of May 1974, which showed the increase Ithardly need be said that the figures pertaining to the de-crease in sales which occurred in June and the months fol-lowing were not known at the time the layoff decision wasmade on June 8 Furthermore, there is no evidence to re-flect that at the time of the layoff Respondent was experi-encing a decrease in incoming orders or that the layoff wastaken for any such reason In short, and in view of thetimingof the layoff, Respondent's assertion that this actionwas taken because of a decrease in business must be reject-ed as untenable and not supported by Respondent's ownrecordsThe other reason asserted by Respondent as promptingthe layoff is that it was operating at a loss Assuming thevalidity of the data shown on Table 1,25 these figures do23Mrs Kearns testified that Respondent had utilized this help from timeto time before the layoff24 Thus at one point after describing the type of work involved whichtestimony need not be detailed here Ambrozik was queried as followsQ (By Mr Hamilton) Now this work that you have dust describedas being semi-skilled but as part of the production of block did any ofthe work-did any of this release labor perform any of this work3A Yes25 The record does not reveal the underlying financial data which Re-spondent utilized as the basis for arriving at the cost figures shown on Table DE MARCO CONCRETE BLOCK COreflect that the cost to manufacture and deliver the blocksfor the period shown was, indeed, in varying degrees, inexcess of the selling price Nevertheless, and upon consid-eration of the totality of the evidence, I am persuaded thatthiswas not the motivating factor for laying off the em-ployees on June 8 Thus, Mrs Kearns gave every indica-tion of being an astute and knowledgeable businesswomanI have little doubt but that she kept up with the businessaffairs of the Company and that she was fully aware of theoperating results for the 5 months prior to the layoff In-deed, it was conceded that at the time material hereto Re-spondent retained an auditor who provided her with quar-terly reports,26 including a statement of profit or loss I findit, therefore, hard to believe that Mrs Kearns was taken bysurprise as to the Company's financial status when shecompleted her compilations on Friday morning, June 7Recalling her testimony that it was at this point that shemade the decision to lay off the employees, I find it equallyhard to believe that considerations other than those of aneconomic nature did not enter into this decisionFinally, and as having further bearing upon the entiremerits of this case, there are two other points worth notingThe first is, if Respondent found it necessary to lay off theemployees on June 7 because the cost to manufacture theblocks was not economically justified, why did it continue(or shortly thereafter resume) production activities afterthe layoff? 27 The second point relates to the retention ofthe newly hired employee, Franklin Levers It will be re-called that Respondent hired Levers 3 weeks before thelayoff purportedly as a replacement for Turner Signifi-cantly, Levers, a white employee, was the only member ofthe production crew who did not engage in any union ac-tivity and did not sign a union authorization card Assum-ingarguendothat Levers was hired with the intention oftraining him as an ultimate replacement for Turner, it isclear that at the time of Levers' hire, Respondent did notcontemplate that there would be a layoff of all the produc-tion employees dust 3 weeks later Accordingly, and in viewof the fact that some of the other employees 28 were quali-fied to perform the work for which Levers was hired (yardwork and operating the forklift truck) absent some outsidereason, it would seem reasonable to conclude that one ofthesemore experienced employees would have been re-tained instead of LeversIn sum, upon the entire record as a whole, and for all thereasons and findings hereinabove set forth, I find and con-IIFor example, it is not shown whether such factors as depreciation inter-est expense income taxes and the like were taken into account Perhapsmore significantly, the final figures do not reveal whether the constructioncosts related to the construction project, which was being undertaken atRespondent s facility ever since November 1973, were included in determin-ing the cost to manufacture the concrete block for the period shown Not-withstanding the foregoing, however, I have accepted Respondent's figuresin arriving at the conclusions which follow26 These were not introduced Mrs Kearns testified that Respondent re-ceived quarterly reports from the auditor for the prior two quarters of thefiscal year ending June 30, 1974 She testified that Respondent received noreports "to speak of" from the auditor since June 30, 19747The V 312 machine still had not been repaired or replaced at the timeof the hearing28At the very least, as Ambrozik conceded, this would include Morrisand Hawkins97clude that Respondent's termination 29 of the employees onJune 7, 1974, was, if not entirely at least in part, for thereason given to the employees at the time of the layoff,namely, because they had joined the Union Accordingly, Ifind that Respondent thereby violated Section 8(a)(1) and(3) of the ActI further find that the commission of the unfair laborpractices found above are so substantial as to preclude theholding of a fair election and that the bargaining ordersought by the General Counsel is therefore warrantedN L R B v Gissel Packing Co, Inc,395 U S 575 (1969),Trading Port, Inc,219 NLRB 534 (1975) Further, in viewof the continuing nature of the unfair labor practices here-in found, and since the Union represented a majority of theemployees at the time Respondent declined the request forrecognition, I find that Respondent's refusal to recognizeand bargain with the Union after June 15, 1974, violatedSection 8(a)(1) and (5) of the Act 30 Finally, in view of theother unfair labor practices found, I find that Mrs Kearns'interrogation of Hawkins on June 7, 1974, constituted anindependent violation of Section 8(a)(1) of the Act11THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerceIIITHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act Having foundthat Respondent unlawfully laid off Sidney Cascoe, EllisDuhaney, Joe Lewis Hawkins, Benny L Morris, LorenzoPink, Sam Swiney, Johnny Mack Turner, and WinstonWright, I shall recommend that except for Joe Lewis Haw-kins,31Respondent offer them immediate and full rein-statement to their former or substantially equivalent posi-tions and make them whole for any loss of pay they mayhave suffered by reason of the discrimination against them,by payment to them of a sum equal to that which theynormally would have earned from the date of the discrimi-29 I include in this finding the termination of Johnny Mack Turner I donot deem it necessary to set forth the testimony concerning Turner s purported deficienciesWhatever these may have been Turner was told that hewas discharged because he joined the Union and his termination occurredin the same context as the other employees who it has been found wereunlawfully terminated This is sufficient to establish a violation as to thisemploy3eeCfRoman Catholic Diocese of Brooklyn and St Leo s Parish221 NLRB996 (1975)3iAs previously related, Hawkins declined an offer of reinstatementwhich was made to him on the next workday following his layoff The offerto reinstate was unconditional it was not stated to be of a temporary natureand it did not involve a decrease in pay The case was not tried on thetheory that Hawkins thereafter became an unfair labor practice striker 98DECISIONSOF NATIONALLABOR RELATIONS BOARDnation to the date Respondent shall offer to each of them,respectively, proper reinstatement as herein provided, lessnet earnings during that period Backpay provided hereinshall be computed in accordance with the formula set forthin FW Woolworth Company,90 NLRB 289 (1950), withinterest thereon at the rate of 6 percent per annum comput-ed in the manner prescribed inIsisPlumbing & HeatingCo, 138 NLRB 716 (1962)In view of the unusual circumstances in this case, I rec-ognize that compliance with the foregoing is not as simpleas in the usual type case wherein discrimination has beenfound Thus, while I have found that the layoff on June 8,1974, was unlawfully motivated, this is not to say that someor all of the employees would not have been laid off at alater date and/or that the employment of some or all ofthem would have been on a less than regular basis I findthe foregoing to be evident not only because Table II, here-inabove set forth, reflects that at a point subsequent to thelayoff Respondent experienced a substantial decline in itsbusiness, but I also take official notice of the fact thatconstruction activity in the United States, and in the Stateof Florida in particular, has experienced a substantial de-cline during the better part of the period material heretoAll this shall be taken into consideration when determiningthe amount of backpay due at the compliance stage of thisproceeding, at which time the relevant books and recordsshall be made available There is also testimony in the rec-ord that Respondent's plant was all but completely shutdown at the time of the hearing If Respondent is not inoperation at the time of the recommended Order providedherein, the offers of reinstatement shall be made consistentwith the extent of future operationsIn view of the nature and extent of the unfair labor prac-tices herein found, I deem it necessary and appropriate torecommend a broad cease-and-desist OrderCONCLUSIONS OF LAW1De Marco Concrete Block Co is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act2Local No 675, International Union of Operating En-gineers, is a labor organization within the meaning of Sec-tion 2(5) of the Act3The following employees constitute a unit appropriatefor the purposes of collective bargaining within the mean-ing of Section 9(a) of the ActAll production and maintenance employees, includingmachine operators, fork-lift operators,mechanics,yardmen, handymen and/or laborers employed atRespondent's Pompano Beach, Florida, plant, exclud-ing all office clerical employees, dispatchers, salesmen,professional employees, guards and supervisors as de-fined in the Act4At all times since June 1, 1974, the Union has beenthe duly designated bargaining representative of the em-ployees in the aforesaid bargaining unit5By refusing on and after June 15, 1974, to bargainwith the Union as the exclusive representative of the em-ployees in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act6By discriminating in regard to the hire and tenure ofemployment of Sidney Cascoe, Ellis Duhaney, Joe LewisHawkins, Benny L Morris, Lorenzo Pink, Sam Swiney,Johnny Mack Turner, and Winston Wright, thereby dis-couraging membership in the Union, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act7By the foregoing conduct, and by interfering with,restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act8The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActUpon the basis of the foregoing findings of fact, conclu-sions of law, and on the entire record in this case andpursuant to Section 10(c) of the Act, I hereby make thefollowing recommendedORDER32Respondent De Marco Concrete Block Co, PompanoBeach, Florida, its officers, agents, successors, and assigns,shall1Cease and desist from(a) Interrogating employees concerning their union ac-tivities(b)Discouraging membership in Local No 675, Inter-national Union of Operating Engineers, or any other labororganization, by laying off employees or otherwise discrim-inating against them with respect to their hire or tenure ofemployment(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistthe above-named Union, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities(d)Refusing to recognize or bargain collectively withthe above-named Union as the exclusive representative ofthe employees in the appropriate unit set forth in the con-clusions of law, above2Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act32 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings conclusions and Order and all objections thereto shall bedeemed waived for all purposes DE MARCO CONCRETE BLOCK CO99(a)Upon request, bargain with above-named Union asthe exclusive bargaining representative of all its employeesin the appropriate unit set forth above, with respectto ratesof pay, wages, hours of employment, or other terms of em-ployment and, if an understanding is reached, embodysuch understanding in a signedstatement(b)Offer to Sidney Cascoe, Ellis Duhaney, Benny LMorris, Lorenzo Pink, Sam Swiney, Johnny Mack Turner,and Winston Wright immediate and full reinstatement totheir former jobs or, if these jobs are no longer available, tosubstantially equivalent positions, and make them wholefor anyloss ofpay they may have suffered as a result of thediscrimination practiced against them in the manner setforth in this Decision entitled "The Remedy "(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order(d) Post at its facility in Pompano Beach, Florida, copiesof the attached notice marked "Appendix " 33 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 12, after being duly signed by Respondent rep-resentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material(f)Notify the Regional Director, for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith33 In the event that the Board s Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading "Posted byOrder of the National Labor Relations Board' shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board